J. S34035/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INT. OF: A.M.B.F., A MINOR        :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: H.B., FATHER                  :          No. 520 MDA 2020


               Appeal from the Decree Entered March 5, 2020,
             in the Court of Common Pleas of Lancaster County
                 Orphans’ Court Division at No. 2019-02096


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.: FILED: AUGUST 31, 2020

      H.B. (“Father”) appeals from the decree dated March 4, 2020, and

entered March 5, 2020,1 in the Orphans’ Court of Lancaster County, granting

the petition of the Lancaster County Children and Youth Social Service Agency

(“the Agency”) and involuntarily terminating his parental rights to his minor




1 While dated March 4, 2020, the decree was not entered for purposes of
Pa.R.C.P. 236(b) until March 5, 2020, upon the filing of decree and docketing
of notice. See Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999)
(holding that “an order is not appealable until it is entered on the docket with
the required notation that appropriate notice has been given”); see also
Pa.R.A.P. 108(a) (entry of an order is designated as “the day on which the
clerk makes the notation in the docket that notice of entry of the order has
been given as required by Pa.R.C.P. 236(b)”.).
J. S34035/20

female child, A.M.B.F. (“Child”), born in June 2018, pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).2 After careful review,

we affirm.

      The orphans’ court summarized the relevant facts and procedural

history of this case as follows:

             [Child] was born [in June 2018]. The Agency filed a
             Petition for Temporary Custody of the Child [shortly
             after her birth,] alleging [Child] is a dependent child
             pursuant to 42 Pa.C.S.[A.] 6302, in that [Child]:

                   is without proper parental care or control,
                   subsistence, education as required by law,
                   or other care or control necessary for
                   his/her physical, mental, or emotional
                   health, or morals; a determination that
                   there is a lack of proper parental care or
                   control may be based upon evidence of
                   conduct by the parent, guardian, or
                   custodian that places the health, safety or
                   welfare of the child at risk, including
                   evidence of the parent’s, guardian’s or
                   other custodian’s use of alcohol or a
                   controlled substance that places the
                   health, safety or welfare of the child at
                   risk.

             A Shelter Care Order was issued on June 21, 2018,
             which granted temporary custody of [Child] to the
             Agency.


2  Father did not appeal the order changing Child’s permanency goal to
adoption. On October 24, 2019, the court terminated the parental rights of
Child’s mother, X.F. (“Mother”). (See Decree, 10/24/19, at 1.) Mother has
not appealed the termination. (See orphans’ court opinion, 4/21/20 at 5.)
On January 23, 2020, the court terminated the rights of E.P., Child’s
presumptive father, pursuant to his voluntary relinquishment of his parental
rights. (See Decree, 1/23/20, at 1.) Presumptive father did not appeal the
termination of his parental rights.


                                      -2-
J. S34035/20


           An Order of Adjudication and Disposition-Child
           Dependent was issued by the Honorable Thomas B.
           Sponaugle of this court on September 13, 2018, which
           found [Child] to be a dependent child.         Father
           stipulated that there was sufficient evidence to
           support the finding of dependency and he agreed to
           the objectives on the initial child’s permanency plan.
           That plan, as approved by the court, established a
           primary permanency goal of reunification and a
           concurrent permanency goal of adoption for [Child].

           A permanency review hearing was held on
           November 29, 2018. In the resulting order, the court
           found that Father’s compliance with [Child]’s
           permanency plan was minimal and that the progress
           Father had made thus far toward alleviating the
           circumstances which necessitated the original
           placement was also minimal.

           The next permanency review hearing was held on
           April 18, 2019. The court again found that Father’s
           plan compliance was minimal and his progress toward
           alleviating the circumstances which necessitated the
           original placement also remained minimal. Notably,
           Father failed to attend this permanency review
           hearing.

           The subsequent permanency review hearing was held
           before a master and resulted in a Recommendation-
           Permanency Review Order which was approved by the
           court on September 20, 2019. Father was found to
           have no compliance with the permanency plan as he
           has been incarcerated at the Lancaster County Prison
           since May 10, 2019. It was noted that Father had
           been sentenced on September 13, 2019, and that he
           was expected to remain incarcerated for six more
           months. Father was also found to have made no
           progress in alleviating the circumstances that
           necessitated the placement of [Child].

Orphans’ court opinion, 4/21/20 at 1-5 (footnotes omitted).




                                   -3-
J. S34035/20

      On August 30, 2019, the Agency filed a petition for involuntary

termination of parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2),

and (b). The court conducted a termination hearing on January 9, 2020. The

Agency presented the testimony of caseworker Jessica Landman.           Father

testified on his own behalf. Gina Carnes, Esq., the attorney-guardian ad litem

(“GAL”) appointed to represent Child, was also present.3      Attorney Carnes

recommended that Father’s parental rights be terminated.            (Notes of

testimony, 1/9/20 at 59.) On March 5, 2020, the orphans’ court entered a

decree involuntarily terminating Father’s parental rights to Child pursuant to

Sections 2511(a)(1), (2), and (b). (See Decree, 3/5/20 at 1.) On March 23,




3  See In re Adoption of L.B.M., 161 A.3d 172, 175, 180 (Pa. 2017)
(plurality) (stating that, pursuant to 23 Pa.C.S.A. § 2313(a), a child who is
the subject of a contested involuntary termination proceeding has a statutory
right to counsel who discerns and advocates for the child’s legal interests,
defined as a child’s preferred outcome); see also In re T.S.,192 A.3d 1080,
1089-1090, 1092-1093 (Pa. 2018) (finding the preferred outcome of a child
who is too young or non-communicative unascertainable in holding a child’s
statutory right to counsel not waivable and reaffirming the ability of an
attorney/guardian ad litem to serve a dual role and represent a child’s
non-conflicting best interests and legal interests). We note, however, our
recent opinion in In re: Adoption of K.M.G., 219 A.3d 662 (Pa.Super. 2019)
(en banc), granting appeal in part, 221 A.3d 649 (Pa. 2019) (holding that
this court has authority only to raise sua sponte the issue of whether the
trial court appointed any counsel for the child, and not the authority to delve
into the quality of the representation). Attorney Carnes stated, “. . . due to
her age, she was not able to articulate [her preferences].” (Notes of
testimony, 1/9/20 at 53.)



                                     -4-
J. S34035/20

2020, Father filed a timely notice of appeal. On March 25, 2020, Father filed

a concise statement of errors complained of on appeal.4

      Father raises the following issues for our review:

            1.     Whether the [c]ourt correctly found that [the
                   Agency] had met its burden of proving with
                   clear and convincing evidence that Father, who
                   was incarcerated for a majority of the relevant
                   time period, failed or refused to perform his
                   parental duties and would not be in a position to
                   do so in the reasonable future[?]

            2.     Whether the Agency provided sufficient
                   evidence that the termination of parental rights
                   was in [Child’s] best interest[?]

Father’s brief at 6 (answers omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts review
            to determine if the trial court made an error of law or
            abused its discretion. [A] decision may be reversed
            for an abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice, bias,
            or ill-will. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result.         We have previously

4 Although Father failed to file contemporaneously his notice of appeal and
statement of errors complained of on appeal, he filed the statement of errors
two days later, on March 25, 2020. Accordingly, we decline to dismiss Father’s
appeal on this basis. See In re: K.T.E.L., 983 A.2d 745 (Pa.Super. 2009)
(failure to file a Rule 1925(b) statement is considered a defective notice of
appeal and will not be dismissed since failure to file the statement is a violation
of a procedural rule and not an order of court).


                                       -5-
J. S34035/20


           emphasized our deference to trial courts that often
           have first-hand observations of the parties spanning
           multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and internal quotation

marks omitted).

     The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

           Our case law has made clear that under Section 2511,
           the court must engage in a bifurcated process prior to
           terminating parental rights. Initially, the focus is on
           the conduct of the parent.        The party seeking
           termination must prove by clear and convincing
           evidence that the parent’s conduct satisfies the
           statutory grounds for termination delineated in
           Section 2511(a). Only if the court determines that the
           parent’s conduct warrants termination of his or her
           parental rights does the court engage in the second
           part of the analysis pursuant to Section 2511(b):
           determination of the needs and welfare of the child
           under the standard of best interests of the child. One
           major aspect of the needs and welfare analysis
           concerns the nature and status of the emotional bond
           between parent and child, with close attention paid to
           the effect on the child of permanently severing any
           such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined “clear and convincing evidence” as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (citation and

quotation marks omitted).


                                    -6-
J. S34035/20

     In this case, the orphans’ court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in regard
                 to a child may be terminated after a petition
                 filed on any of the following grounds:

                 (1)    The parent by conduct continuing
                        for a period of at least six months
                        immediately preceding the filing of
                        the petition either has evidenced a
                        settled purpose of relinquishing
                        parental claim to a child or has
                        refused or failed to perform parental
                        duties.

                 (2)    The    repeated     and    continued
                        incapacity, abuse, neglect or refusal
                        of the parent has caused the child
                        to be without essential parental
                        care,    control   or   subsistence
                        necessary for his physical or mental
                        well-being and the conditions and
                        causes of the incapacity, abuse,
                        neglect or refusal cannot or will not
                        be remedied by the parent.

                 ....

           (b)   Other      considerations.--The       court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of the
                 child. The rights of a parent shall not be
                 terminated solely on the basis of environmental
                 factors such as inadequate housing, furnishings,
                 income, clothing and medical care if found to be
                 beyond the control of the parent. With respect
                 to any petition filed pursuant to subsection
                 (a)(1), (6) or (8), the court shall not consider
                 any efforts by the parent to remedy the


                                     -7-
J. S34035/20


                  conditions described therein which are first
                  initiated subsequent to the giving of notice of
                  the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), and (b). We need only agree with the juvenile

court as to any one subsection of Section 2511(a), in addition to

Section 2511(b), to affirm a decree terminating parental rights. In re M.M.,

106 A.3d 114, 117 (Pa.Super. 2014).

      Instantly, we analyze the orphans’ court’s decision to terminate Father’s

parental rights to Child under Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (citations

and internal quotation marks omitted).

      “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” Id.   “Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities . . .       [A]

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely


                                     -8-
J. S34035/20

or disingenuous.” In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002) (internal

quotation marks and citations omitted).

      With respect to incarcerated parents, our supreme court has held that

“incarceration, while not a litmus test for termination, can be determinative of

the question of whether a parent is incapable of providing essential parental

care, control, or subsistence.” In re Adoption of S.P., 47 A.3d 817, 830 (Pa.

2012) (citation and internal quotation marks omitted).      “The length of the

remaining confinement can be considered as highly relevant to whether the

conditions and causes of the incapacity . . . cannot[,] or will not[,] be

remedied by the parent, sufficient to provide grounds for termination pursuant

to 23 Pa.C.S.[A.] § 2511(a)(2).” Id. (internal quotation marks omitted).The

efforts made by the parent to care for a child before incarceration, as well as

efforts to maintain a relationship with a child while incarcerated, are both

relevant. See In re Z.P., 994 A.2d 1108, 1126 (Pa.Super. 2010) (terminating

parental rights of incarcerated father after finding “Father’s overall parenting

history   revealed   no   genuine    capacity   to   undertake   his   parental

responsibilities”); see also In re E.A.P., 944 A.2d 79, 83 (Pa.Super. 2008).

      Father contends that the court erred in terminating his parental rights

pursuant to Section 2511(a)(2) because he requested, obtained, and

participated in visits with his daughter while incarcerated, and the visits went

well and he acted appropriately. (See Father’s brief at 5.) Father argues

further that he engaged in drug and alcohol treatment in prison in 2019, and



                                     -9-
J. S34035/20

was awaiting enrollment in prison mental health counseling and parenting

groups. (Id. at 5-6.)

      Upon review, we find that there was clear and convincing evidence to

support the juvenile court’s termination of Father’s parental rights to Child,

pursuant to Section 2511(a)(2).     The record establishes that “incapacity”

under Section 2511(a)(2) exists given that Father has demonstrated a

repeated and continual inability to fully satisfy his permanency plan

objectives.

      As noted, the Agency became involved in this matter in June 2018, when

Child showed signs of opioid withdrawal at birth. (Notes of testimony, 11/3/19

at 3-5.) The Agency had a long history with Mother, and Father was on parole

for a criminal history that involved drug and theft charges.       (Id. at 5.)

Jessica Landman, the Agency caseworker assigned to this matter, testified

that Father’s child permanency plan included the following objectives for

reunification with Child: (1) attend mental health treatment; (2) attend drug

and alcohol treatment and remain drug and alcohol free; (3) remain crime

free; (4) remain domestic violence free; (5) learn and use good parenting

skills; (6) obtain financial stability to provide for himself and Child;

(6) maintain a home free of hazards to himself and his child; and (7) maintain

an ongoing commitment to Child. (Id. at 5-6.)

      Ms. Landman’s testimony during the termination hearing revealed that

Father has failed to satisfy his objectives. Father did not complete his mental



                                    - 10 -
J. S34035/20

health goal. (Id. at 7.) Father did complete a psychological and parenting

capacity evaluation in December 2018, while incarcerated, and was released

shortly thereafter, but did not participate in weekly therapy. (Id. at 6-7.)

Father briefly participated in treatment at T.W. Ponessa in March 2019, but

stopped attending; he claimed he was planning to attend treatment at another

clinic but was arrested prior to doing so, in May 2019. (Id. at 6-7.)

      Father did not complete his drug and alcohol goal.      (Id. at 8.)    He

participated in a 30-day rehabilitation program and was successfully

discharged in February 2019. (Id.) However, he did not follow through with

the recommendation to complete weekly outpatient treatment, and was again

arrested in May 2019.    (Id.)   Father informed Ms. Landman that he had

participated in drug and alcohol treatment in Lancaster County Prison;

however, he failed to provide the requested documentation so that the Agency

could determine whether the treatment plan was acceptable. (Id. at 8, 18.)

      Father did not complete his goal to remain crime-free.       (Id. at 8.)

Father was incarcerated in July 2018 for theft, and released in February 2019

after completing a 30-day inpatient program. (Id. at 8-9.) Father failed to

attend scheduled probation appointments and a bench warrant was issued;

Father has been incarcerated since May 2019 as a result.       (Id. at 9.)   In

September 2019, Father was sentenced to ten months of incarceration. (Id.)

      Father did not complete his goal with respect to domestic violence. (Id.

at 9.) Father signed a release for a referral, and a referral was completed in



                                    - 11 -
J. S34035/20

March 2019.    (Id.). However, he was arrested and incarcerated prior to

receiving treatment. (Id. at 10.) Similarly, Father did not participate in a

parenting program.    (Id.)   Additionally, although Father was approved for

work release, he did not have employment lined up for his release from

prison.5 (Id.) Nor did Father have stable housing.6 (Id.)

      Ms. Landman testified Father attended some visitation with Child in

October 2018, while incarcerated. (Id. at 16). After his release in February

2019, Father did not attend visitation with Child until March 2019, when he

attended two visits with Child. (Id. at 10, 14.) Father did not visit with Child

in April 2019, and stated that he had “gotten mixed up” with Mother and “did

not have his priorities straight, basically, so he wasn’t showing up.”     (Id.

at 11.) Father has been having visits on a biweekly basis at the prison as of

September 2019. (Id. at 11, 17.)

      Father testified on his own behalf that he had attended drug and alcohol

group meetings in prison, and that, upon his release in February 2019, he

completed a 30-day inpatient treatment program at Cove Forge.           (Id. at

24-25, 27-28.) At Cove Forge, Father was prescribed Vivitrol. (Id. at 27-28.)




5Father had previously received income from social security disability due to
chronic depression and mild bipolar disorder, but at some time prior to the
hearing, his benefits ceased. (Id. at 37-38.)

6 Father indicated that he planned to live with his mother upon his release
from prison; however, as she had Section 8 housing, Father could not be
added to the lease, and the Agency could not consider that arrangement
“stable housing.” (Id. at 10.)


                                     - 12 -
J. S34035/20

Upon his release from Cove Forge in March 2019, Father attended three

appointments at T.W. Ponessa. (Id. at 24-25, 39-42.) Father claimed that,

because he did not like the care providers at T.W. Ponessa, he switched “a

few days later” to treatment at Nuestra Clinica. (Id. at 42.) Father attended

Nuestra Clinica “four or five times” before he was again arrested in May 2019.

(Id.)    Father claimed to have been seeing “a lady” for mental health

counseling once a month, and that he was attempting to apply for groups, but

had not received a call back as of the date of the hearing.       (Id. at 27.)

Additionally, Father claimed that he had not provided documentation of his

treatment because his caseworker had not asked for it. (Id. at 42.)

        Father testified that he had stopped meeting with his parole officer

because she had threatened to arrest him, and that he had only returned

positive drug tests for opioids due to Vivitrol shots. (Id. at 29-30.) Father

claimed that due to the parole officer’s suspicion of his repeated positive

screens, he switched medically assisted treatment from Vivitrol to Suboxone.

(Id. at 44-45.). Father also stated that he stopped visiting with Child due to

his fear of arrest on the bench warrant issued for his failure to report to his

parole officer. (Id. at 32-34, 43-45.) Father denied committing domestic

violence against Mother, but stated that he had not completed domestic

violence treatment because of the long waiting lists in prison. (Id. at 45-51.)

Father expects to be released in March 2020. (Id. at 45.)




                                    - 13 -
J. S34035/20

      With respect to Section 2511(a)(2), the orphans’ court observed

            The record clearly establishes that there is no realistic
            prospect that Father will resolve the several aspects
            of his ongoing incapacity to parent at any time in the
            foreseeable future. Even had Father been poised to
            be released from prison on the day of the termination
            hearing, many deficits and impediments to his
            parental capacity would have remained. Father had
            no realistic prospect for housing which would be
            adequate for [Child] and him. Father had no realistic
            prospect that he would have income sufficient to
            support [Child] and him. Given Father’s prolonged
            evasion of his probation officer (and the likely reason
            for that evasion), questions about Father’s capacity to
            maintain freedom from his prior drug addiction would
            remain. Father still has hills to climb to address his
            mental health, domestic violence, and parenting
            objectives which were established in [Child’s]
            permanency plan to which Father agreed at the
            adjudication/disposition hearing on September 13,
            2018 – now more than a year and a half ago.

Orphans’ court opinion, 4/21/20 at 19-20.

      Based on the foregoing, we agree with the orphans’ court that there

exists clear and convincing evidence of record to terminate Father’s parental

rights to Child pursuant to Section 2511(a)(2).       See In re Adoption of

C.D.R., 111 A.3d at 1216.

      Next, we consider Father’s contention that the termination of his

parental rights was improper under Section 2511(b) because there was not

sufficient evidence to support the contention that termination was in Child’s

best interests. (See Father’s brief at 16-17.) In support of this contention,

Father argues that there was no testimony from a caseworker or other witness

that the termination of Father’s rights would be in Child’s best interests. (Id.


                                     - 14 -
J. S34035/20

at 17.) Father contends the court gave insufficient weight to the fact that the

Agency presented evidence the visits with Child are appropriate and that

Father engages with Child. (Id.)

      With regard to Section 2511(b), our supreme court has stated as

follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include [i]ntangibles such as
            love, comfort, security, and stability. . . . [T]his Court
            held that the determination of the child’s “needs and
            welfare” requires consideration of the emotional
            bonds between the parent and child. The “utmost
            attention” should be paid to discerning the effect on
            the child of permanently severing the parental bond.
            However, as discussed below, evaluation of a child’s
            bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267 (internal case citations omitted).

      “[I]n cases where there is no evidence of a bond between a parent and

child, it is reasonable to infer that no bond exists. Accordingly, the extent of

the bond-effect analysis necessarily depends on the circumstances of the

particular case.”   In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super.

2010) (citations omitted). Additionally, when evaluating a parental bond, “the

court is not required to use expert testimony. Social workers and caseworkers

can offer evaluations as well. Additionally, Section 2511(b) does not require

a formal bonding evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super.

2010) (citations omitted). This court has long recognized


                                     - 15 -
J. S34035/20


            [w]hile a parent’s emotional bond with his or her child
            is a major aspect of the Section 2511(b) best-interest
            analysis, it is nonetheless only one of many factors to
            be considered by the court when determining what is
            in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent . . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (citations and internal quotation

marks omitted).

      Upon review, we find that the record supports the orphans’ court’s

determination that the termination of Father’s parental rights was clearly in

the best interests of Child, pursuant to Section 2511(b). At the termination

hearing, Father’s own testimony did not provide evidence of a bond.         He

testified that seeing Child makes him happy because she is a part of him.

(Notes of testimony, 1/9/20, at 34.) However, Father admitted that Child has

begun to act “not as close” to him as she had at the early visits, although she

will warm to him gradually towards the end of the visit. (Id. at 34-35.) When

asked whether Child called him anything, Father stated that Child “hardly

speaks.” (Id. at 35.) Father presented no additional testimony or evidence

to show any parental bond between him and Child.

      Ms. Landman testified that, while visits with Father go well “as far as”

Father is appropriate with Child and engages with her, for the last month of

visits, Child is “very apprehensive” with Father and cries when he attempts to



                                     - 16 -
J. S34035/20

hold her. (Id. at 20.) It is not until halfway through visits that Child will calm

down enough to interact with Father. (Id.).

      Child was less than two years old at the time of the hearing, and had

never lived with Father. As noted, above, no concrete evidence of a bond

between Child and Father was presented. Accordingly, it was reasonable for

the court to conclude that there was no healthy bond between Child and

Father. See, e.g., J.M., 991 A.2d at 324.

      Ms. Landman testified that Child resides in a foster home with her

half-sister. (Id. at 11.) Child is developmentally on target. (Id. at 11-12.)

Child is very close with her half-sister. (Id. at 13.) Child looks to her foster

mother for anything she needs, including emotional support. (Id.) Child calls

foster mother “Momma.” (Id.). Foster mother ensures Child receives medical

treatment for “frequent medical issues,” which include frequent ear infections,

tubes in her ears, and blood in her stool. (Id. at 12.)

      Attorney Carnes noted that Child was very comfortable, bonded,

content, and well cared for by foster mother. (Id. at 52.) Child is very happy,

interactive, and bonded, especially with her sister.         (Id.)    Ultimately,

Attorney Carnes recommended that it was in Child’s best interests for Father’s

rights to be terminated. (Id. at 60.)

      The orphans’ court observed:

            [Child] deserves a nurturing, loving, and stable home.
            [Child]   enjoys    a    home      possessing     these
            characteristics with her resource family, which
            included her half-sister with whom she is closely


                                     - 17 -
J. S34035/20


            bonded.      The record established that [Child]’s
            resource parent has been attentive to [Child’s] special
            health needs and that those needs have substantially
            resolved.      Most recently, [Child] has been
            apprehensive when brought to the prison for visits
            with Father. To the extent that there is a bond
            between [Child] and Father, it is not a healthy bond
            which is beneficial to [Child]. It is in [Child’s] best
            interest that Father’s parental rights be terminated.

Orphans’ court opinion, 4/21/20 at 21.

     Our standard of review requires us to accept the orphans’ court’s

findings of fact and credibility determinations where, as here, they are

supported by the record. See In re T.S.M., 71 A.3d at 267. Accordingly,

Father’s contention that termination of his parental rights was improper under

Section 2511(b) must fail.

     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Father’s parental rights to

Child pursuant to Section 2511(a)(2) and (b).      Accordingly, we affirm the

orphans’ court’s March 5, 2020 decree.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/31/2020




                                    - 18 -